Citation Nr: 0718423	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for scarring resulting from 
burns.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.R. Murphy, Law Clerk


INTRODUCTION

The veteran served active duty from January 1977 to January 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for burns to the 
skin.

A hearing was scheduled to take place in March of 2007, but 
the veteran failed to appear.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.

2.  Competent evidence of scars due to burns during service 
is not of record.


CONCLUSION OF LAW

Scarring from reported burns involving the skin were not 
incurred in or aggravated by the veteran's active service. 38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement the statutory changes.  See 38 
C.F.R. §§ .102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist a claimant with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § .159(b), VCAA notice must: (1) inform the 
claimant of the information and evidence necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to provide; (3) 
inform the claimant of the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in their possession that 
pertains to the claim.   Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connected claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with a 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Id.  In the present appeal, a July 
2006 letter to the veteran included the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A  § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records and has attempted to obtain records 
from medical facilities, both VA facilities and private 
facilities, where the veteran claims he was given treatment.

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for scars resulting from burns, the Board finds that the VA 
was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated wit the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A  § 
5103A(d).  Here, the evidence does not indicate that the 
veteran has scarring that is associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
causal connection between the disability and service).  The 
veteran has not brought forth any evidence, other than his 
statements, suggestive of a causal connection between 
scarring and service.  The RO informed the veteran that he 
would need medical evidence of a relationship between current 
disability and service, and the veteran has not provided any 
such evidence.

For the foregoing reasons, the board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate a claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Further, the RO on several occasions has requested evidence 
from both private and government medical facilities which the 
veteran identifies, however these facilities have reported 
they have no records pertaining to the veteran.




Analysis

The veteran asserts that exposure to an explosion of diesel 
fuel and C-4 and the burns associated with the explosion 
during service, caused him to have permanent scarring of the 
skin.  The veteran stated in a June 2003 notice of 
disagreement (NOD) that the explosion occurred in September 
1979 at Ft. Hood, Texas and that he was treated on that day 
and on periodic occasions until his discharge in January of 
1980.  The veteran contends that the scarring is a direct 
result of the explosion event that took place during his 
active military service.

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of evidence is against a grant 
of service connection for scarring.  The service medical 
records show no evidence of burns, being treated for burns, 
or scarring.  Although in the veteran's September 1979 
discharge examination it is not perfectly clear whether the 
veteran indicated that he had "no" skin problems or "did 
not know" of any skin problems. Nevertheless, the 
contemporaneous clinical records were unremarkable as to any 
indication of skin scarring or evidence of burns. 
Furthermore, there are no post-service medical records which 
indicate the existence of burns during service or any 
associated scarring.  Therefore, the veteran has not brought 
forth competent evidence from a medical professional of a 
"disability" and service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability"); see also Chelte v. Brown, 10 Vet. App. 268, 
271, 272 (1997) (holding that the veteran's claim was not 
well grounded when the evidence "establishe[d] only that the 
veteran has a [disability] in the past, not that he has a 
current disability").

The Board is aware of the veteran's contentions that he has 
scarring from the explosion; however, there is no medical 
evidence of record showing any current scarring or the 
treatment of burns during service.  Accordingly, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for scars related to burns, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residual scarring from 
burns is denied.



____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


